Exhibit 10.2

Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, CA 92630

November 7, 2005

Re: Accelerated Share Repurchase

Ladies and Gentlemen:

           This letter (the “Letter Agreement”) sets forth the agreement we have
reached with respect to a transaction between Citibank, N.A. (“Citibank”),
acting through Citigroup Global Markets Inc. #147;CGMI”) as agent (collectively
with Citibank, “Citigroup”), and Apria Healthcare Group Inc. (the “Company”) in
relation to shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”).

           THE COUNTERPARTY TO THE COMPANY IN THIS TRANSACTION IS CITIBANK, N.A.
WHICH IS NOT REGISTERED AS A BROKER-DEALER UNDER THE SECURITIES EXCHANGE ACT OF
1934. CITIGROUP GLOBAL MARKETS INC. IS ACTING AS AGENT FOR CITIBANK, N.A. IN
CONNECTION WITH THIS TRANSACTION.

I.       Definitions

           As used in this Letter Agreement, the following terms shall have the
following meanings:

           “Additional Make-Whole Amount” has the meaning specified in Section
V(c)(ii).

           “Citigroup” means Citibank and/or CGMI.

           “Delta” means, for any record date, (a) the Number of Initial Shares,
minus (b) the product of (i) the Number of Initial Shares and (ii) a fraction,
the numerator of which is the number of Trading Days during the period beginning
with the Pricing Period Commencement Date, to but excluding such record date,
and the denominator of which is the maximum number of Trading Days in the
Pricing Period.

           “Dividend Event Termination” has the meaning specified in Section
VII(b).

           “Disrupted Day” means a Trading Day on which a Market Disruption
Event occurs.

           “Dividend Amount” means, subject to adjustment in accordance with
Section VIII, an amount equal to the sum, for each ex-date for dividends on the
Common Stock that occurs during the Pricing Period, of the Expected Dividend
Amount multiplied by the Delta on the related record date.

           “Dividend Interest Amount” means, for each Dividend Amount, interest
on such Dividend Amount for the period from and including relevant dividend
payment date to but excluding the first Settlement Day following the Pricing
Period at a per annum rate equal to LIBOR, determined on an Actual/360 basis.

           “Exchange Act” means the Securities Exchange Act of 1934, as amended.

           “Exchange” means the New York Stock Exchange (NYSE) or any successor
exchange.

           “Expected Dividend Amount” has the meaning specified in Section
VII(a).

           “Initial Share Price” has the meaning specified in Section II.

           “LIBOR” means the rate per annum for U.S. dollar LIBOR appearing on
Telerate Page 3750 or any replacement of that page, two London Banking Days
prior to the start of a relevant period; provided that if the rate cannot be so
determined, it shall be determined by linear interpolation if the relevant
period does not correspond exactly to a period for which rates appear on
Telerate Page 3750 or its replacement.

           “London Banking Day” means any day on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in London.

           “Loss” has the meaning specified in Section X(a).

           “Loss Notice” has the meaning specified in Section X(a).

           “Make-Whole Amount” has the meaning specified in Section V(c)(ii).

           “Market Disruption Event” means any (i) suspension of or limitation
imposed on trading by any exchange or market on which the Common Stock is listed
for trading or (ii) event that disrupts or impairs (in the reasonable business
judgment of Citigroup) the ability of Citibank or market participants in general
to effect transaction in, or obtain market values for, the shares of Common
Stock or futures or options contracts relating to the Common Stock.

           “Number of Initial Shares” has the meaning specified in Section II.

           “Payment Shares” has the meaning specified in Section V(a)(ii).

            “Pricing Period” means the period commencing on the Pricing Period
Commencement Date and ending on the Pricing Period Termination Date; provided
that the Pricing Period may be extended by Citibank upon the occurrence of a
Market Disruption Event.

           “Pricing Period Commencement Date” means November 8, 2005.

           “Pricing Period Termination Date” means the earlier of (a) the
Scheduled Pricing Period Termination Date, or (b) the Trading Day immediately
preceding any Trading Day on which Citibank shall notify the Company, prior to
the close of regular trading on the Exchange on such Trading Day, of its
intention to terminate the Pricing Period.

           “Prospectus” has the meaning specified in Section VI(a).

           “Purchase Date” has the meaning specified in Section II.

           “Refund Shares” has the meaning specified in Section V(a)(i).

           “Registration Statement” has the meaning specified in Section VI(a).

           “Remaining Share Amount” for any Trading Day equals (i) the Number of
Initial Shares, minus (ii) the cumulative number of shares of Common Stock that
Citigroup has repurchased to cover its short position in respect of this
transaction. For the avoidance of doubt, such shares shall be considered
repurchased by Citigroup as of their respective Settlement Days.

           “Rule 10b-18” has the meaning specified in Section III.

           “SEC” has the meaning specified in Section VI(e)(iii).

           “Scheduled Pricing Period Termination Date” means April 7, 2006.

           “Securities Act” means the Securities Act of 1933, as amended.

           “Settlement Amount” means (i) the product of (x) the Number of
Initial Shares and (y) the Initial Share Price minus the Sub-VWAP Price, plus
(ii) the sum of all Dividend Amounts hereunder, plus (iii) the sum of all
Dividend Interest Amounts hereunder.

           “Settlement Day” means any day that is not a Saturday, a Sunday or a
day on which banking institutions or trust companies in the City of New York are
authorized or obligated by law or executive order to close. A Settlement Day
“corresponds” to a Trading Day if it is the day for settlement of regular-way
transactions entered into on that Trading Day.

           “Share Cap” means, as of any date of determination, ten (10) times
the Number of Initial Shares minus the number of shares of Common Stock
delivered by the Company to Citigroup on or prior to such date hereunder (in
each case subject to adjustment pursuant to Section VIII).

           “Sub-VWAP Price” means the average of the VWAPs for all Trading Days
in the Pricing Period minus $0.42.

           “Trading Day” means any day (i) other than a Saturday, a Sunday or a
Disrupted Day, and (ii) on which the Exchange is open for trading during its
regular trading session, notwithstanding the Exchange closing prior to its
scheduled closing time.

           “Valuation Fraction” means a fraction, the numerator of which is one
and the denominator of which is the number of Trading Days in the Valuation
Period.

           “Valuation Period” means a period of up to 60 Trading Days, the
actual number to be determined in good faith by Citigroup in consultation with
the Company on the business day that the Company provides notice to Citigroup
that it intends to deliver or receive Common Stock in settlement of this
transaction. The Valuation Period shall (subject to the occurrence of a Market
Disruption Event) commence (i) on the first Trading Day immediately following
the final day of the Pricing Period, (ii) in the case of an additional Valuation
Period as described in Section V(c)(ii), on the Trading Day following the
Trading Day the additional Payment Shares are delivered to Citigroup; provided
that if in the case of clause (i) Citigroup determines that resale by it of
Payment Shares would constitute a distribution for purposes of Regulation M
under the Exchange Act (“Regulation M”), on the first Trading Day immediately
following the “restricted period” (as defined under Regulation M) measuring such
restricted period from the final day of the Pricing Period; provided, further,
this delay in commencement of the Valuation Period shall not apply in the event
that the Shares constitute “excepted securities” as defined in Rule 101(c) of
Regulation M.

            “Valuation Share Amount” means, for any Trading Day, the quotient of
(i) the Valuation Fraction multiplied by the absolute value of the portion of
the Settlement Amount elected by the Company to be paid in shares of Common
Stock, divided by (ii) the closing price for the immediately preceding Trading
Day.

           “VWAP” means, for any Trading Day, the volume weighted average price
per share of Common Stock, as determined by Citibank, for all transactions in
the shares of Common Stock on the Exchange as of the end of regular trading
hours on such Trading Day as reported by Bloomberg, L.P (“Bloomberg”) or (i) if
such price is not reported by Bloomberg, then as reported by another recognized
source selected by Citibank on such Trading Day or (ii) if the shares of Common
Stock cease to be listed on a national securities exchange or included in a
quotation system, then the current market price per share of Common Stock on
such Trading Day, as determined by Citibank in a commercially reasonable manner,
in each case.

II.      Initial Shares

           Citigroup will hedge this transaction by entering into a short sale
of 7,337,526 shares of Common Stock (the “Number of Initial Shares”) at a price
of $23.83 per Initial Share (the “Initial Share Price”) on November 7, 2005 (the
“Purchase Date”). Such hedge shall be effected in accordance with Citigroup’s
customary procedures.

III.      Citigroup Purchases and the Pricing Period

           During the Pricing Period, Citigroup will purchase shares of Common
Stock to cover all or a portion of such short sale. Citigroup intends to effect
such purchases of Common Stock in a manner that Citigroup believes in its
reasonable discretion is in compliance with all applicable securities laws.
Notwithstanding the foregoing, Citigroup shall not be required to purchase any
shares of Common Stock, or may purchase a number of shares of Common Stock that
is less than the Number of Initial Shares. Citigroup intends to effect purchases
of Common Stock during the Pricing Period in a size that does not exceed, for
any Trading Day, the volume limitations for purchases of Common Stock by the
Company contained in Rule 10b-18 under the Exchange Act (“Rule 10b-18”).

The Company is entering into this Letter Agreement and each transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5- 1. It is the intent of the parties that each
transaction entered into under this Letter Agreement comply with the
requirements of Rule 10b5- 1(c)(l) and (2) and each transaction entered into
under this Letter Agreement shall be interpreted to comply with the requirements
of Rule 10b5-l(c). The Company agrees that it will not seek to control or
influence Citigroup to make “purchases or sales” (within the meaning of Rule
10b5-1(c)(l)(i)(B)(3)) under any transaction entered into under this Letter
Agreement, including, without limitation, Citigroup’s decision to enter into any
hedging transactions.

IV.       Company Purchases

           The Company shall not purchase any shares of Common Stock on the open
market, or enter into any accelerated share repurchase program, or any
derivative share repurchase transaction, or other similar transaction, during
the Pricing Period and thereafter until all payments or deliveries of shares
pursuant to Section V below have been made. During such time, any purchases of
Common Stock by the Company shall be made through Citigroup, subject to such
reasonable conditions as Citigroup shall impose, and in compliance with Rule
10b-18 or otherwise in a manner that the Company and Citigroup believe is in
compliance with applicable requirements.

V.       Pricing Adjustment and Settlement

             (a)      After the expiration of the Pricing Period,

                      (i)      if the Settlement Amount is greater than zero,
Citigroup shall make a cash payment to the Company in an amount equal to the
Settlement Amount or, if the Company so elects pursuant to Section V(b) and (c),
in lieu of such full cash payment Citigroup shall (A) transfer to the Company
through its agent, for no additional consideration, a number of shares of Common
Stock equal to the portion of the Settlement Amount elected by the Company to be
paid in shares of Common Stock divided by the weighted average price at which
Citigroup purchases shares of Common Stock during the Valuation Period (the
“Refund Shares”) and (B) make a cash payment to the Company in an amount equal
to the portion of the Settlement Amount elected by the Company to be paid in
cash, if any, and

                      (ii)      if the Settlement Amount is less than zero, the
Company shall make a cash payment to Citigroup in an amount equal to the
absolute value of the Settlement Amount or, if the Company so elects pursuant to
Section V(b) and (c) and Section VI, in lieu of such full cash payment the
Company shall either (A) transfer to Citibank through its agent, for no
additional consideration, a number of shares of Common Stock equal to the sum of
the Valuation Share Amounts for each of the Trading Days in the Valuation Period
(the “Payment Shares”); provided that in no event shall the Company be required
to deliver a number of shares of Common Stock that exceeds the Share Cap or (B)
(1) transfer to Citibank through its agent, for no additional consideration, the
Payment Shares; provided that in no event shall the Company be required to
deliver a number of shares of Common Stock that exceeds the Share Cap and (2)
make a cash payment to Citibank in an amount equal to the portion of the
Settlement Amount elected by the Company to be paid in cash, if any.

            (b)      The Company shall notify Citigroup in writing of its
election (i) to receive the Settlement Amount as (A) Refund Shares or (B) a
combination of Refund Shares and cash, in either case in lieu of receiving a
full cash payment or (ii) to pay the absolute value of the Settlement Amount by
delivery of (A) Payment Shares or (B) a combination of Payment Shares and cash,
in either case in lieu of making a full cash payment; such notification to be
made by the Company at least ten Trading Days prior to the final Trading Day of
the Pricing Period. The failure to make such election and notify Citigroup in
accordance with the preceding sentence shall constitute an irrevocable election
by the Company to make or receive a cash payment as settlement. Cash payments
shall be made on the second Trading Day following the end of the Pricing Period.

            (c)      Delivery of Refund Shares or Payment Shares shall be made
as follows:

                      (i)      if Refund Shares are to be transferred to the
Company, Citigroup shall deliver the shares to the Company on the fourth Trading
Day following the last day of the Valuation Period; and

                      (ii)      if Payment Shares are to be transferred to
Citigroup, the Company shall deliver to Citigroup on each Settlement Day
corresponding to a Trading Day in the Valuation Period a number of Payment
Shares equal to the Valuation Share Amount for such Trading Day; provided that,
if Citigroup concludes, in its reasonable discretion, that a transfer of Payment
Shares on a Trading Day will, on such day, cause Citigroup’s aggregate holding
of the Common Stock to exceed 4.9% of the outstanding shares of the Common Stock
(the “Stock Threshold”) then (i) the Company will defer the transfer of any
Payment Shares in excess of the Stock Threshold to the next following Trading
Day provided that such transfer would not cause Citigroup to exceed the Stock
Threshold. In the event the procedures of the previous sentence apply, Citigroup
may extend the number of Trading Days in the Valuation Period. Citigroup may,
but shall not be obligated to, resell Payment Shares during the Valuation
Period. To the extent that Citigroup elects not to resell Payment Shares during
the Valuation Period, no adjustment shall be made in the number or value of
those Payment Shares or to the Settlement Amount paid through such Payment
Shares. In the event that Citigroup chooses to resell the Payment Shares during
the Valuation Period, then, if the proceeds from the sale of the Payment Shares
(net of brokerage costs) exceed the absolute value of the Settlement Amount
elected by the Company to be paid in Payment Shares (or if less than all of the
Payment Shares are resold, the applicable pro rata portion of such amount),
Citigroup shall refund in cash to the Company an amount equal to such excess by
the close of business on the third Trading Day following the last day of the
Valuation Period. In the event that the proceeds of such sales (net of brokerage
costs) are less than the absolute value of the Settlement Amount elected by the
Company to be paid in Payment Shares (or if less than all of the Payment Shares
are resold, the applicable pro rata portion thereof), Citigroup shall provide
notice thereof to the Company and the Company shall, by the close of business on
the third Trading Day following the last day of the applicable Valuation Period,
at the Company’s option, either (A) pay in cash an amount equal to such deficit
(the “Make-Whole Amount”) or (B) deliver to Citigroup a number of additional
Payment Shares equal to (x) the Make-Whole Amount divided by (y) the closing
price of the Common Stock on the Exchange on the final day of the applicable
Valuation Period; provided, however, that in no event shall the Company be
required to deliver a number of shares of Common Stock that exceeds the Share
Cap.

                     Upon delivery of additional Payment Shares, an additional
Valuation Period shall apply to the shares so delivered. To the extent that
Citigroup elects not to resell the additional Payment Shares during the
additional Valuation Period, then no further adjustment shall be made in the
number or value of those additional Payment Shares or to the Make-Whole Amount
paid through such additional Payment Shares. In the event that Citigroup chooses
to resell the additional Payment Shares delivered to Citigroup in payment of the
Make-Whole Amount during the additional Valuation Period, then, if the proceeds
from the sale of such additional Payment Shares (net of brokerage costs) exceed
the Make-Whole Amount (or the applicable pro rata portion thereof), Citigroup
shall refund in cash to the Company an amount equal to such excess by the close
of business on the third Trading Day following the last day of the additional
Valuation Period. In the event that the proceeds of all such sales (net of
brokerage costs) are less than the Make-Whole Amount (or the applicable pro rata
portion thereof), Citigroup shall provide notice thereof to the Company and the
Company shall, by the close of business on the third Trading Day following the
last day of the applicable Valuation Period, at the Company’s option, either
(A) pay in cash an amount equal to such deficit (an “Additional Make-Whole
Amount”) or (B) deliver to Citigroup a number of additional Payment Shares equal
to (x) the Additional Make-Whole Amount divided by (y) the closing price of the
Common Stock on the Exchange on the final day of the applicable Valuation
Period; provided, however, that in no event shall the Company be required to
deliver a number of shares of Common Stock that exceeds the then applicable
Share Cap. The provisions of this paragraph shall be applied successively until
the aggregate proceeds (net of brokerage costs) received by Citigroup equal the
Make-Whole Amount (or the applicable pro rata portion thereof).

            (d)      During any Valuation Period, Citigroup shall have the
discretion to control the sale of Payment Shares or the purchase of Refund
Shares, as the case may be, including without limitation the right to control
the time, manner, and volume of such sales or purchases. Prior to the close of
business in New York on any day in the Valuation Period in which Payment Shares
have been sold or Refund Shares purchased, Citigroup will advise the Company, in
a notice sent to the Company by telecopier, of the number of shares sold or
purchased on such day and the prices obtained in such transactions. The Company
represents and warrants, as of each Trading Day in a Valuation Period for which
the Company has elected to receive Refund Shares, that each of its filings under
the Securities Act, the Exchange Act or other applicable securities laws that
are required to be filed have been filed and that, as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in the circumstances under which made.

VI.       Payment Shares

           The following provisions are applicable if the Company elects to
deliver Payment Shares pursuant to Sections V or X of this Letter Agreement:

            (a)      The Company agrees to take all actions within its control,
including, without limitation, the procedures set forth in Annex A, to make
available to Citigroup and its affiliates an effective registration statement
under the Securities Act and one or more prospectuses as necessary to allow
Citigroup and its affiliates to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by Citigroup and its affiliates
of the shares of Common Stock delivered by the Company hereunder (the
“Registration Statement”), such Registration Statement to be effective and
Prospectus to be current on each Trading Day in any Valuation Period and until
all such resales by Citigroup (or its affiliates) have been settled. It is
understood that the Registration Statement and Prospectus may cover a number of
shares of Common Stock equal to all shares to be delivered by the Company
hereunder. Citigroup shall provide, by a reasonable time in advance, such
information regarding Citigroup and its affiliates as shall be required to be
included in the Prospectus. The Company shall pay the applicable registration
fee and all costs in connection with the preparation of the Registration
Statement and the Prospectus including, without limitation, the cost of printing
the Prospectus. In addition, the Company agrees to take all actions set forth in
Annex B and otherwise to take such actions reasonably requested by Citigroup to
facilitate the disposition of the Payment Shares.

            (b)      The Company represents, on each day described in subsection
(a), that each of its filings under the Securities Act, the Exchange Act or
other applicable securities laws that are required to be filed have been filed
and that, as of the date of this representation and as supplemented by any
information provided by the Company to Citigroup in connection with sales on a
private placement basis pursuant to subsection (e) below, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

            (c)      The Company agrees to provide to Citigroup and its
affiliates on (or, if requested by Citigroup, reasonably in advance of) the
final Trading Day of the Pricing Period or other date the number of shares of
Common Stock to be delivered is determined, opinions of counsel, comfort
letters, officers’ certificates and such other documents as may be reasonably
requested by Citigroup. The Company also agrees that Citigroup and its
affiliates shall be entitled to perform such diligence as Citigroup may
reasonably request in advance of such date and the results thereof must be
reasonably satisfactory to Citigroup. The Company agrees to reimburse Citigroup
for all reasonable out-of-pocket expenses it incurs in connection with such
diligence and otherwise in connection with the preparation of the Registration
Statement and Prospectus (or any offering document for sales on a private
placement basis pursuant to subsection (e) below), including, without
limitation, the reasonable fees and expenses of one outside counsel to Citigroup
incurred in connection therewith.

            (d)      The Company shall, prior to the start of the applicable
Valuation Period, enter into an agreement (the “Transfer Agreement”) with
Citigroup in connection with the public resale of the Payment Shares by
Citigroup or its affiliates substantially similar to underwriting agreements
entered into by Citigroup with respect to equity securities; the Transfer
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, Citigroup and its
affiliates.

            (e)      If on any date during the period referred to in subsection
(a) the requirements of subsection (a), (c) or (d) are not satisfied (determined
without regard to whether the cause is within the control of the Company) or the
representations and warranties contained herein with respect to the Company
(including, without limitation, in subsection (b)) are not true and correct,

                      (i)      the Company shall immediately notify Citigroup
thereof;

                      (ii)      (A) Citigroup shall be entitled to cease selling
shares of Common Stock pursuant to the Registration Statement; and (B) if the
Registration Statement is not effective on such date or a stop order suspending
the effectiveness of the Registration Statement has been issued or proceedings
for that purpose have been instituted or threatened, or if the representations
and warranties contained in subsection (b) are not true and correct, and in any
such case the Company so requests, Citigroup shall cease selling shares of
Common Stock pursuant to the Registration Statement; and

                      (iii)      if Citigroup ceases selling shares of Common
Stock pursuant to clause (ii), the Company shall, at its election, (A) purchase
from Citigroup any shares of Common Stock delivered to Citigroup hereunder that
remain unsold for an amount in the aggregate that equals the difference between
the absolute value of the Settlement Amount and any proceeds (net of brokerage
costs) received by Citigroup (or an affiliate of Citigroup) from resales of
shares of Common Stock delivered to Citigroup by the Company hereunder; or
(B) direct Citigroup and its affiliates, in a commercially reasonable manner (or
absent any such election by the Company, Citigroup and its affiliates shall be
entitled) to sell Shares received from the Company hereunder as otherwise
provided hereunder on a private placement basis in compliance with the
Securities Act, and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder; provided that if clause (B)
applies, the Company shall perform its obligations under subsection (c) and
shall cause its representations in subsection (b) to be true and correct. If
shares are so sold, the Company shall deliver, promptly upon request from
Citigroup, the number of shares of Common Stock Citigroup determines in a
commercially reasonable manner is adequate to realize aggregate actual proceeds
(net of brokerage costs) equal to the absolute value of the applicable
Settlement Amount, and the Company’s obligation to deliver Shares under this
subsection (e) shall be a continuing one until Citigroup or its affiliates have
received actual net proceeds equal to such amount; provided, however, that in no
event shall the Company be required to deliver a number of shares of Common
Stock that exceeds the Share Cap. Citigroup and its affiliates shall be entitled
to disclose any material non-public information regarding the Company in their
possession to prospective purchasers in such a private placement, provided that
any such purchaser agrees with Citigroup to maintain such information on a
confidential basis.

VII.      Dividend Event

            (a)      Expected Dividend Amount. If 100% of the aggregate gross
cash dividends per share of Common Stock (including any cash extraordinary
dividends) declared by the Company and for which the ex-date occurs at any time
during the Pricing Period exceeds $0.00 per share of Common Stock (subject to
adjustment in accordance with Section VIII) (the “Expected Dividend Amount”) per
calendar quarter, a Dividend Event shall be deemed to have occurred.

            (b)      Dividend Event Termination. Upon the occurrence of a
Dividend Event, on any Trading Day on or after the occurrence of such Dividend
Event, Citigroup may elect to terminate this transaction (a “Dividend Event
Termination”). Upon the occurrence of a Dividend Event Termination the Affected
Party shall be the Company and Citigroup shall be the Non-Affected Party.

VIII.       Adjustment of Terms

            (a)      In the event an offer is made to the holders of Common
Stock to tender in excess of 10% of the outstanding shares of Common Stock for
cash, Citigroup may, in its reasonable discretion, (i) reduce the number of
Trading Days in the Pricing Period by an amount Citigroup deems appropriate or
(ii) adjust the terms of the transaction so that the final day of the Pricing
Period shall be the earlier of the scheduled final Trading Day of the Pricing
Period and the date the tender offer is consummated. Citigroup shall notify the
Company in writing as to the terms of any adjustment made pursuant to this
Section VIII (a) no later than 5 days after the tender offer is made.

            (b)      Subject to Section XV, in the event of any corporate event
involving the Company or the Common Stock not specifically addressed in
subsection (a) of this Section VIII (including, without limitation, a non-cash
dividend, stock split, reorganization, merger, offer to tender Common Stock for
consideration other than cash, rights offering, recapitalization or spin-off) or
in the event that Citigroup, in its reasonable good faith judgment, determines
that the adjustments described in subsection (a) of this Section VIII will not
result in an equitable adjustment of the terms of the transaction described
herein, the terms of the transaction described herein shall be subject to
adjustment by Citigroup (including, without limitation, with respect to the
Expected Dividend Amount and the number of Trading Days in the Pricing Period)
as in the exercise of its good faith judgment it deems appropriate under the
circumstances.

IX.      Events of Default

           The occurrence of any of the following events with respect to a party
which party shall be the Defaulting Party (the other party, the “Non-Defaulting
Party”) shall be an Event of Default:

            (a)      The failure to make any payment or any delivery of shares
pursuant to the terms of the Letter Agreement; or

            (b)      Any representation or warranty made in this Letter
Agreement shall prove to have been false in any material respect at the time it
was made, given or reaffirmed; or

            (c)      The failure to perform or comply in any material respect
with any other obligation in this Letter Agreement which failure shall continue
for 5 business days after written notice of such failure has been sent to the
Defaulting Party; or

            (d)      (A) The initiation of any case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or other relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
have itself adjudicated as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution or composition or
other relief under bankruptcy or insolvency law with respect to it or its debts
or (2) which seeks appointment of a receiver, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets;
(B) a general assignment for the benefit of its creditors; (C) the initiation of
any case, proceeding or other action of a nature referred to in clause (A)
hereof which (1) results in the entry of an order for relief or any such
adjudication or appointment with respect to the party or any of its assets or
(2) is not dismissed, stayed, discharged or bonded for a period of 5 days; (D)
the initiation of any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, or similar process against all or any
substantial part of its assets, which case, proceeding or other action results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 30 days from the entry
thereof; (E) a party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (A) - (D) hereof; or (F) either party shall generally not, or shall
admit in writing its inability to, pay its debts as they become due; or

            (e)      Any loan or other obligation in respect of borrowed money
(whether present or future, contingent or otherwise, as principal or surety or
otherwise) of a party in an amount, in excess of the lesser of 3% of
shareholder’s equity or $100,000,000 shall have become payable before the due
date thereof as a result of acceleration of maturity caused by the occurrence of
any event of default thereunder or if any other such loan or obligation shall
not be repaid when due, as extended by any applicable grace period specified in
the contracts or agreements constituting such loan or obligation; or

            (f)      Any consolidation or amalgamation or merger with or into,
or any transfer of all or substantially all its assets to another entity by a
party, resulting in the creditworthiness of the surviving or transferee entity
being materially weaker than that of the party immediately prior to such action.

X.       Remedies

            (a)      Upon the occurrence and the continuance of an Event of
Default or a Dividend Event Termination the obligation of the Non-Defaulting
Party or the Non-Affected Party (as the case may be) to make any payment or
delivery of shares pursuant to the terms of this Letter Agreement will, at the
option of the Non-Defaulting Party or the Non-Affected Party (as the case may
be), terminate (it being understood that such termination will not affect or
suspend any payment or other obligations of the Defaulting Party or Affected
Party). The Non-Defaulting Party or the Non-Affected Party (as the case may be)
in its sole discretion may immediately, upon notice to the Defaulting Party or
as applicable the Affected Party (a “Loss Notice”), terminate this transaction
by reducing the number of days in the Pricing Period, notwithstanding any other
provision hereof, purchasing the Remaining Share Amount to cover its short
position or adjusting any other term hereof, and may sell, liquidate, offset or
take any other action with respect to any short position established or
maintained by it in connection with this transaction. Following a Loss Notice,
the Non-Defaulting Party or the Non-Affected Party (as the case may be) shall
act in good faith and in a commercially reasonable manner (and in consultation
with the other Party) to determine the amount that such party reasonably in good
faith believes to be its total unreimbursed net losses and costs in connection
with this Letter Agreement (the “Loss”). Such computation shall include any
out-of-pocket losses (including but not limited to the difference between the
Initial Share Price and the average price at which the shares are purchased
during the Pricing Period (as such Pricing Period may be amended as a result of
the operation of this Section X(a))) and loss or cost incurred as a result of
its terminating, liquidating, obtaining or reestablishing any hedge or related
trading position. In addition to the foregoing, the Non-Defaulting Party or the
Non-Affected Party may include in its determination of its Loss hereunder such
losses and costs (or gains) in respect of any payment or delivery required to
have been made on or before the relevant termination date.

            (b)      If Citibank is the Defaulting Party, upon receipt of a Loss
Notice from the Company, Citibank shall promptly pay to the Company the amount
of such Loss in cash.

            (c)      If the Company is the Defaulting Party, or the Affected
Party upon receipt of a Loss Notice from Citibank, the Company shall, at its
option, either (i) promptly pay to Citibank the amount of such Loss in cash or
(ii) deliver to Citigroup within two Trading Days a number of shares of Common
Stock equal to (A) the amount of such Loss divided by (B) the closing price of
the Common Stock on the Exchange for the day upon which the Company receives
such Loss Notice, rounded up to the nearest whole share. Such shares shall be
treated as Payment Shares hereunder, and the provisions of Sections V(c)(ii),
V(d) and VI shall apply to the delivery of such shares (with references to the
absolute value of the Settlement Amount therein being deemed to refer to the
amount of the Loss and with such adjustments as determined by Citigroup to
effectuate this provision); provided that in no event shall the Company be
required to deliver a number of shares of Common Stock that exceeds the then
applicable Share Cap.

            (d)      In addition to the payments set forth in subsections (b)
and (c) above, the Defaulting Party agrees to indemnify the Non-Defaulting Party
from and against any reasonable expenses (including reasonable legal fees and
other expenses of collection) it may incur as a result of any default by such
party.

XI.       Other Agreements

            (a)      The Company agrees that while this Letter Agreement is in
effect, it shall cause (i) the number of authorized shares of Common Stock minus
(ii) the number of outstanding shares of Common Stock minus (iii) the number of
shares of Common Stock reserved for other purposes minus (iv) without
duplication of clause (iii), the aggregate maximum number of shares of Common
Stock deliverable under warrants, options, swaps, forwards, convertible or
exchangeable securities or other similar transactions, agreements or instruments
issued by the Company or to which the Company is a party that provide for net
share settlement or otherwise may require the issuance of shares of Common Stock
by the Company to exceed the then applicable Share Cap. The parties agree that a
failure by the Company to comply with the preceding sentence shall be an Event
of Default hereunder with respect to the Company without regard to any grace
period that would otherwise be applicable.

            (b)      The parties acknowledge and agree that this Letter
Agreement is not intended to convey to Citibank rights against the Company
hereunder that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of the Company; provided, however, that nothing herein
shall limit or shall be deemed to limit Citibank’s right to pursue remedies in
the event of a breach by the Company of its obligations and agreements with
respect to this Letter Agreement; and provided further that in pursuing a claim
against the Company in the event of a bankruptcy, insolvency or dissolution with
respect to Company, Citibank’s rights hereunder shall rank on a parity with the
rights of a holder of shares of Common Stock enforcing similar rights under a
contract involving shares of Common Stock.

            (c)      The Company agrees that the material terms of this
transaction (and any other similar transactions), and the consequences of such
transactions on the financial condition and results of operations of the
Company, will be disclosed by the Company in accordance with all rules,
regulations, accounting principles (including EITF Issue No. 00-19) and laws
applicable to the Company in its periodic filings under the Exchange Act and its
financial statements and notes thereto.

XII.      Governing Law

           THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO THE CHOICE OF LAW RULES THEREOF.

XIII.       Non-confidentiality

           Notwithstanding anything to the contrary herein, (i) Citibank
acknowledges that this Letter Agreement may be intended to produce U.S. federal
income tax benefits for the Company and (ii) the Company and Citibank hereby
agree that (A) the Company is not obligated to Citibank to keep confidential
from any and all persons or otherwise limit the use of any aspect of this Letter
Agreement relating to the structure or tax aspects thereof, and (B) Citibank
does not assert any claim of proprietary ownership in respect of any such aspect
of this Letter Agreement.

XIV.      Assignment and Transfer

          The rights and duties under this Letter Agreement may not be assigned
or transferred by either party hereto without the prior written consent of the
other party hereto; provided, however, that Citibank may assign its obligation
to deliver or receive delivery of Common Stock hereunder to any of its
affiliates without the prior written consent of the Company. Upon any such
assignment Citibank shall indemnify the Company from and against any loss, cost
or expense relating to the failure of such affiliate to perform its delivery
obligation.

XV.       Calculations

           To the extent any calculation, adjustment or determination is
required to be made by Citibank hereunder, Citibank shall make any such
calculation, adjustment, or determination in good faith.

XVI.      Representations of the Parties

           Each party represents to the other party that:

            (a)      Status. It is duly organized and validly existing under the
laws of the jurisdiction of its organization or incorporation and, if relevant
under such laws, in good standing;

            (b)      Powers. It has the corporate or other organizational power
to execute and deliver this Letter Agreement and to perform its obligations
under this Letter Agreement and has taken all necessary action to authorize such
execution, delivery and performance;

            (c)      No Violation or Conflict. Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

            (d)      Consents. All governmental and other consents that are
required to have been obtained by it with respect to this Letter Agreement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with;

            (e)      Obligations Binding. Its obligations under this Letter
Agreement constitute its legal, valid and binding obligations, enforceable in
accordance with its respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)); and

            (f)      Absence of Certain Events. No Event of Default (as defined
in the Agreement) or event that, with the giving of notice or the passage of
time or both, would constitute an Event of Default has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Letter Agreement.

XVII.    Representations of the Company

           The Company hereby represents on the Purchase Date that:

            (a)      its financial condition is such that it has no need for
liquidity with respect to its investment in the transactions contemplated by
this Agreement and no need to dispose of any portion thereof to satisfy any
existing or contemplated undertaking or indebtedness. Its investments in and
liabilities in respect of such transactions, which it understands are not
readily marketable, is not disproportionate to its net worth, and it is able to
bear any reasonably foreseeable loss in connection with such transactions;

            (b)      it understands that Citibank has no obligation or intention
to register the transactions contemplated by this Agreement under the Securities
Act or any state securities law or other applicable federal securities law;

            (c)      it understands that no obligations of Citibank to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Citibank or any
governmental agency;

            (d)      IT UNDERSTANDS THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO COMPLEX RISKS THAT MAY ARISE WITHOUT WARNING AND MAY AT
TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED
MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME
(FINANCIALLY AND OTHERWISE) SUCH RISKS;

            (e)      each of its filings under the Securities Act, the Exchange
Act, or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading

            (f)      it is not entering into this Letter Agreement on the basis
of, and is not aware of, any material non-public information with respect to the
Common Stock or in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer;

            (g)      it is not entering into any transaction to create, and will
not engage in any other securities or derivatives transactions to create, actual
or apparent trading activity in the Common Stock (or any security convertible
into or exchangeable for Common Stock) or to raise or depress or to manipulate
the price of the Common Stock (or any security convertible into or exchangeable
for Common Stock);

            (h)      it has not and will not directly or indirectly violate any
applicable law, rule or regulation (including, without limitation, the
Securities Act and the Exchange Act) in connection with the transactions
contemplated by this Letter Agreement;

            (i)      the transactions contemplated by this Letter Agreement and
any repurchase of Common Stock by the Company in connection with such
transactions are pursuant to a publicly announced share repurchase program that
has been approved by its Board of Directors and any such repurchase has been or
will when so required be publicly disclosed in its periodic filings under the
Exchange Act and its financial statements and notes thereto;

            (j)      at the conclusion of the Pricing Period, the Company will
have a sufficient number of treasury shares or duly authorized but unissued
shares of Common Stock available to deliver the then applicable Share Cap
amount, such shares of Common Stock to be fully paid and nonassessable and free
of preemptive and other rights;

            (k)      it will not consolidate or merge with or into any person
unless the surviving person is the Company or another person formed under the
laws of a State of the United States of America and assumes or is responsible,
by operation of law, for all obligations of the Company hereunder;

            (l)      neither the Company nor any agent acting for the Company
has, within the four calendar weeks prior to the Purchase Date, entered into a
purchase by or for itself or for any of its Affiliated Purchasers of a block of
Common Stock (“Affiliated Purchaser” and “blocks” each as defined in Rule
10b-18);

            (m)      it is not relying, and has not relied upon, Citibank with
respect to the legal, accounting, tax or other implications of this Letter
Agreement and that it has conducted its own analyses of the legal, accounting,
tax and other implications of this Letter Agreement; and

            (n)      it understands and acknowledges that Citibank and its
affiliates may from time to time effect transactions for their own account or
the account of customers and hold positions in securities or options on
securities of the Company and that Citibank and its affiliates may continue to
conduct such transactions during the Pricing Period and the Valuation Period.

XVIII.     Indemnification

           The Company agrees to indemnify Citigroup and its affiliates and
their respective directors, officers, agents and controlling parties (Citigroup
and each such affiliate or person being an “Indemnified Party”) from and against
any and all losses, claims, damages and liabilities, joint and several, incurred
by or asserted against such Indemnified Party arising out of, in connection
with, or relating to, any breach of any agreement made by the Company in Section
IV of this Letter Agreement (“Losses”) and will reimburse any Indemnified Party
for all reasonable expenses (including reasonable legal fees and expenses) as
they are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto. The Company
will not be liable under this Indemnity paragraph to the extent that any loss,
claim, damage, liability or expense is found in a final and nonappealable
judgment by a court to have resulted from Citigroup’s negligence or willful
misconduct. Citigroup shall promptly notify the Company of any Losses.

XIX.       Miscellaneous

            (a)      No Collateral. Notwithstanding any provision of this Letter
Agreement, or any other agreement between the parties, to the contrary, the
obligations of the Company under this Letter Agreement are not secured by any
collateral.

            (B)      WAIVER OF TRIAL BY JURY. EACH OF THE COMPANY AND CITIBANK
HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF
CITIBANK OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

XX.      Notices

            Unless otherwise specified, notices under this Letter Agreement may
be made by telephone, to be confirmed in writing to the address below. Changes
to the Notices must be made in writing.

            (a)      If to the Company:

  Attention: Chief Financial Officer
Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, CA 92630
Telephone: 949-639-4990
Facsimile: 949-587-9363


            (b)      If to Citigroup:

  Citigroup Global Markets Inc.
as agent for Citibank, N.A.
390 Greenwich Street
New York, NY 10013
Attn: Equity Derivatives
Telephone: (212) 723-7357
Facsimile: (212) 723-8328


           Please confirm your agreement to the foregoing by signing and
returning to us the enclosed duplicate of this Letter Agreement.

  Very truly yours,

CITIGROUP GLOBAL MARKETS INC.
as agent for
CITIBANK, N.A.

By: __________________________
Name:
Authorized Representative Acknowledged and agreed to as of
the date first above written,

APRIA HEALTHCARE GROUP INC.

By: __________________________
Name:
Title:  

ANNEX A

           (a)      The Company shall use commercially reasonable efforts to
cause that the Registration Statement be effective for the period set forth in
Section VI(a). If filed after the date hereof and relating to the Payment
Shares, the Company shall furnish to Citigroup a copy of the Registration
Statement and each amendment or supplement thereto prior to their filing with
the SEC, shall provide Citigroup the opportunity to participate in the
preparation thereof and shall consider such comments as Citigroup and its
affiliates may propose.

           (b)      The Company will immediately notify Citigroup:

  (i)

when the Registration Statement or any amendment or post-effective amendment
thereto shall have become effective, or any supplement to the Prospectus or any
amended Prospectus shall have been filed;


  (ii)

of any request by the SEC (or any other federal or state governmental authority)
to amend the Registration Statement or amend or supplement the Prospectus or for
additional information after the Registration Statement shall have become
effective;


  (iii)

of the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement, or of any order preventing or suspending the use of any
preliminary or final Prospectus, or the institution or threat of any proceedings
for any such purposes; and


  (iv)

of the existence of any fact or circumstance that results in the Registration
Statement, the Prospectus or any document incorporated therein by reference
containing a misstatement of material fact or omitting to state a material fact
required to be stated therein or necessary to make any statement therein not
misleading.


           (c)      The Company will use commercially reasonable efforts to
prevent the issuance of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
Prospectus and, if any such order is issued, to obtain the lifting thereof as
soon thereafter as is reasonably possible. If the Registration Statement, the
Prospectus or any document incorporated therein by reference contains a
misstatement of a material fact or omits to state a material fact required to be
stated therein or necessary to make any statement therein not misleading, the
Company will as promptly as reasonably practicable file any required document
and prepare and furnish to Citigroup a reasonable number of copies of such
supplement or amendment thereto as may be necessary so that the Prospectus, as
thereafter delivered to the purchasers in connection with resales of shares of
Common Stock hereunder, will not contain any misstatement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statement therein not misleading.

           (d)      The Company will furnish to Citigroup and its affiliates,
without charge, as many signed copies of the Registration Statement (as
originally filed) and of all amendments thereto, whether filed before or after
the Registration Statement becomes effective, copies of all exhibits and
documents filed therewith, including documents incorporated by reference into
the Prospectus, prospectus supplements, and signed copies of all consents and
certificates of experts, as Citigroup may reasonably request. The Company will
deliver to Citigroup and its affiliates, without charge, as many copies of each
preliminary prospectus as Citigroup may reasonably request, and the Company
hereby consents to the use of such copies for purposes permitted by the
Securities Act. The Company will deliver to Citigroup and its affiliates,
without charge, from time to time during the period during which the Prospectus
is required to be delivered under the Securities Act in connection with resales
of Common Stock hereunder, such number of copies of the Prospectus (as
supplemented or amended) as Citigroup may reasonably request.

ANNEX B

           (a)      The Company will take all actions within its control so that
all shares of Common Stock covered by the Registration Statement are eligible
for sale on the Exchange.

           (b)      The Company will use commercially reasonable efforts to
qualify Common Stock for offering and sale under the applicable securities laws
of such states and other jurisdictions as Citigroup may designate; provided,
however, that the Company shall not be obligated under this provision to qualify
Common Stock for offering and sale under the applicable securities laws of such
states and other jurisdictions where the Company would be required to file any
general consent to service of process or to qualify as a foreign corporation or
as a broker or dealer in securities in any jurisdiction where the Company is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject. The Company will file
such statements and reports as may be required by the laws of each jurisdiction
in which Common Stock has been qualified as above provided. The Company will
immediately notify Citigroup of the suspension of the qualification of Common
Stock for offering or sale in any jurisdiction, or of the institution or threat
of any proceedings for such purpose.

           (c)      The Company will enter into such customary agreements,
including a customary underwriting or agency agreement with Citigroup, its
affiliates and other underwriters or agents, if any, selected by Citigroup and
reasonably satisfactory to the Company in order to expedite or facilitate the
disposition of Common Stock and will comply with such agreements.

           (d)      The Company will cooperate with Citigroup, its affiliates
and each such underwriter or agent participating in the disposition of such
Common Stock and their respective counsel in connection with any filings
required to be made with the National Association of Securities Dealers, Inc or
the Exchange.

           (e)      The Company will comply with the Securities Act and the
Exchange Act so as to permit the completion of the distribution of Common Stock
in accordance with the intended method or methods of distribution contemplated
in the Prospectus, as indicated by Citigroup. The Company will use commercially
reasonable efforts to make generally available to its security holders, as soon
as reasonably practicable (but not more than fifteen months) after the effective
date of the Registration Statement, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder.